DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/21 has been entered.
Claims 1-11 and 14-19 are pending in the application. Claims 1, 8-9, 14-15 and 17 have been amended.

Response to Arguments
Applicant’s arguments filed 1/7/21 have been considered but are moot in view of new ground(s) of rejections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, 10, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Publication 2019/0163958 A1, hereafter Li), in view of Fairfield et al. (US Patent 9,767,366 B1, hereafter Fairfield).
As per claim 1, Li teaches the invention substantially as claimed including a method for automatic identification of roadside objects (ABSTRACT), the method comprising: 
identifying, by a processor (para. [0030]; FIG. 1), one or more voxel occupancy grids associated with a region of a roadway, wherein a voxel occupancy grid of the one or more voxel occupancy grids comprises a plurality of grid voxels arranged in a plurality of vertical layers (As shown in FIG. 1, a point cloud associated with a region of a roadway can be generated using a distance-measurement component 101 mounted on a moveable device 100a (such as a moving vehicle) (FIG. 2; para. [0004]; para. [0027]). In FIG. 2, the point cloud 201 includes multiple 3-D points unevenly distributed in a 3-D space defined by coordinate axes X, Y and Z. Li further teaches that individual 3-D points are assigned to one of multiple voxel occupancy grids based on the 3-D points' locations, and a voxel occupancy grid of the one or more voxel occupancy grids comprises a plurality of grid voxels arranged in a plurality of vertical layers (para. [0005]; FIG. 2-3));

generating, by the processor, an object polyline that connects respective pre-defined points of respective occupied voxels closest to the roadway for the one or more voxel occupancy grids (Li further connects the respective points in the determined occupied voxels to generate a polyline representing the road surface (FIG. 3 line #309 P1P2P3; para. [0007], [0044]).
Li further teaches detecting objects around the moving vehicle, such as objects D, E and F in FIG. 5A, and classifying one or more object as roadside objects (FIG. 5A object D; para. [0058]-[0061]). 
	Li does not teach that the occupied voxels closest to the edge of the roadway comprises more than one layer of vertical layers of grid voxels.   
Fairfield discloses a method for identifying an object along a road (ABSTRCT). A roadside object is identified within a bounding box. A set of obstacle points representing the object within the bounding box is projected into a plurality of layers of grid cells, in both vertical and horizontal directions. Vertical direction is along the height direction and horizontal direction is perpendicular to a vehicle's direction of movement (FIG. 3-5). Fairfield further determines the clearance between the object and a vehicle by 
Taking the combined teachings of Li and Fairfield as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider using a plurality of vertical layers of grid voxels to represent a roadside object in order to determine a contour of the object facing the road. 
Fairfield uses a plurality of vertical layers of grid voxels that closest to the edge of the roadway to determine contours of the object (if multiple contours are considered, a surface (geometry) of the object is determined). Representing surface using polylines is not apparently available. Note Li already teaches using polyline to represent a road surface as analyzed above. The combination of Li and Fairfield renders obviousness using Li’s polyline to represent geometry of the roadside object in Fairfield’s teaching. 

As per claim 3, dependent upon claim 1, Li in view of Fairfield further teaches: 
extracting, by the processor, portions of the one or more voxel occupancy grids based on a size criterion, wherein any voxel occupancy grid having less than a predetermined number of voxels is discarded (Li: FIG. 2; para. [0039]). 

As per claim 4, dependent upon claim 3, Li in view of Fairfield further teaches: 
extracting grid voxels of the one or more voxel occupancy grids based on a height of the one or more voxel occupancy grids above a road surface at the region of the roadway (Li: FIG. 3 H1-H3; para. [0044]). 



As per claim 8, dependent upon claim 1, Li in view of Fairfield teaches: 
identifying, by the processor in increasing order in a direction of travel along the roadway, pre-defined points of occupied voxels closest to the roadway for a vertical layer of grid voxels of the plurality of vertical layers of the one or more voxel occupancy grids (Li: FIG. 3; para. [0007] & [0044]; Fairfield: FIG. 4B-4C); and 
connecting, by the processor, as the object polyline, the identified pre-defined points of the vertical layer when the pre-defined points are adjacent to and within one voxel distance of each other (Li: FIG. 3 #309 PaP2P3. Note in FIG. 3 the 3 columns of grids are not connected. If the columns are connected, the points P1-P3 should be within one voxel distance; Fairfield: FIG. 4C).

As per claim 10, Li in view of Fairfield teaches:

defining a first direction as a direction of travel along the roadway, the first direction being in the horizontal plane (Li: FIG. 2 X direction; FIG.3); 
defining a second direction as a lateral direction perpendicular to the first direction, the second direction being in the horizontal plane (Li: FIG. 2 Y direction); 
determining whether each grid voxel of the plurality of grid voxels of the one or more voxel occupancy grids is occupied or unoccupied, wherein an occupied voxel is a grid voxel that represents a portion of a three-dimensional space containing data for an object at the portion of the three-dimensional space, wherein an unoccupied voxel is a grid voxel that represents a portion of the three-dimensional space containing no data for an object at the portion of the three-dimensional space (Li: FIG. 2; para. [0037]-[0038]; 
measuring a distance in the second direction from a nearest edge of the roadway to each determined occupied voxel (Fairfield defines a direction of the movement of a vehicle, and also defines a two-dimensional plane oriented perpendicular to a direction of the movement of the vehicle (ABSTRACT; FIG. 3, 4B and 4C). Fairfield further measures the distances between the vehicle and the object at a plurality of heights (col. 10 lines 3-31; FIG. 5 the direction parallel to the dashed lines is in the second direction)), and 
defining, for a row of grid voxels extending in the second direction, a determined occupied voxel with a minimum measured distance in the second 

As per claim 14, an independent claim, Li in view of Fairfield teaches the invention substantially as claimed including an apparatus (Li: FIG. 1A; Fairfield: FIG. 1) for automatic detection of roadside objects, the apparatus comprising: 
a communication interface (Li: FIG. 1A-1B; Fairfield: FIG. 1) configured to receive a voxel occupancy grid associated with a region of a roadway, wherein the voxel occupancy grid comprises a plurality of grid voxels arranged in a plurality of vertical layers (See rejections applied to claim 1 above); and 
a controller (Li: FIG. 1A-1B; Fairfield: FIG. 1) configured to extract portions of the voxel occupancy grid based on a size criterion (See rejections applied to claim 3 above), determine occupied voxels closest to an edge of the roadway for more than one layer of vertical layers of the plurality of vertical layers of the plurality of grid voxels in the non-extracted portions of the voxel occupancy grid, and generate, for the more than one layer of the plurality of vertical layers of the non-extracted portions of the voxel occupancy grid, at least one object polyline that represents a roadside object at the region of the roadway (See rejections applied to claim 1 above). 

As per claim 15, dependent upon claim 14, Li in view of Fairfield teaches connecting respective pre-defined points of respective occupied voxels closest to the edge of the roadway for the more than one layer of the plurality of vertical layers of the non-extracted portions of the voxel occupancy grid (See rejections applied to claim 8). 

As per claim 16, dependent upon claim 15, Li in view of Fairfield teaches connecting, as an object polyline, pre-defined points when the pre-defined points are adjacent to and within one voxel distance of each other (See rejections applied to claim 8). 

As per claim 18, dependent upon claim 14, Li in view of Fairfield teaches extracting portions of the voxel occupancy grid based on a size criterion and discarding any voxel occupancy grid having less than a predetermined number of voxels (See rejections applied to claim 3) or extract grid voxels of the voxel occupancy grid based on a height of the voxel occupancy grid above a road surface at the region of the roadway. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Publication 2019/0163958 A1, hereafter Li), in view of Fairfield et al. (US Patent 9,767,366 B1, hereafter Fairfield), as applied above to claim 1, and further in view of Douillard et al. (US Publication 2018/0364717 A1, hereafter Douillard). 
As per claim 2, dependent upon claim 1, Li in view of Fairfield teaches: 
receiving point cloud data for the region of the roadway (Li: FIG. 2; para. [0035]; [0037]); 
determining point cloud data associated with a road surface at the region of the roadway (Li: FIG. 3; para. [0043]-[0044]); and 

	Li in view of Fairfield however does not excluding point cloud data associated with a road surface at the region of the roadway.
	Douillard in the same field of endeavor teaches a voxel-based method for object segmentation (ABSTARCT). Douillard specifically teaches determining a ground plane including a plurality of locally flat voxels, and determining objects from the remaining voxels after excluding the data associated with the ground plane (ABSTARCT; FIG. 1). 
	Taking the combined teachings of Li, Fairfield and Douillard as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider excluding road surface data in order to determine other objects in the same point cloud. 

Claims 5-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Publication 2019/0163958 A1, hereafter Li), in view of Fairfield et al. (US Patent 9,767,366 B1, hereafter Fairfield), as applied above to claim 4, and further in view of Choi et al. (US Publication 2017/0294026 A1, hereafter Choi). 
As per claim 5, Li in view of Fairfield does not teach the recited limitations.
Choi in the same field of endeavor discloses a method for generating a road surface (ABSTARCT). Choi teaches identifying a predetermined height range, determining a height above the road surface, and filtering out grid voxels of the voxel 
Taking the combined teachings of Li, Fairfield and Choi as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider filtering out grid voxels outside the predetermined height range in order to reduce computation burden. 

As per claim 6, dependent upon 5, Li in view of Fairfield and Choi further teaches: 
identifying, for the voxel occupancy grid, a grid corner in closest proximity to the road surface at the region of the roadway; determining a point on the road surface nearest the identified grid corner; and calculating a difference in altitude between the identified grid corner and the determined point on the road surface (Li: FIG. 3; para. [0044]). 

As per claim 19, dependent upon claim 18, Li in view of Fairfield and Choi further teaches:
extracting grid voxels of the voxel occupancy grid having a height that does not fall within a predetermined height range above the road surface at the region of the roadway (Choi teaches extracting a point cloud based on a first height range and a first window (para. [0019]. Choi further teaches determining a second height range based on a new reference height and extracting a point cloud based on the second height range and a second window, the second window is formed in a direction perpendicular to a . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Publication 2019/0163958 A1, hereafter Li), in view of Fairfield et al. (US Patent 9,767,366 B1, hereafter Fairfield), as applied above to claim 1, and further in view of Uehara (US Publication 2019/0266741 A1)
As per claim 11, dependent upon claim 1, Li in view of Fairfield teaches determining noise from a voxel grid (Li FIG. 2; para. [0037]) and classifying roadside object based on the detected object (See rejections applied to claim 1), but does not teach the rest limitations. 
Uehara discloses a method for detection of objects in a surrounding environment (ABSTRACT). Specifically Uehara determines which data points within a point cloud data are edge points by distinguishing the edge points from field points in the point cloud data according to edge characteristics (edge points corresponding to object polylines). See para. [0045]-[0056]. Uehara further performs classification on the edge information such that a class/type of the object can be determined (para. [0043]). Uehara also teaches storing edge attributes and edge classifications in a database (FIG. 2). Furthermore Uehara filters the generated object edge by comparing a return profile (e.g., as shown in FIG. 4) for point characteristics of one edge point with a return profile of point characteristics of another edge point to determine a similarity 
Taking the combined teachings of Li, Fairfield and Uehara as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider performing the acts as performed by Uehara in order to improve object detection accuracy based on object polyline characteristics. 

Allowable Subject Matter
Claims 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664